*643Motion on the part of the plaintiff for a commission, to England to examine, without naming them, such witnesses as might be produced before the commissioners.. It appeared that the case had been at issue for some months, and had several times been noticed for trial. Held, that the general rule, that the witnesses must be named in the commission, was never departed from, except under very special circumstances, and never when by reasonable diligence the names might have been ascertained. Here the laches in making the motion was not excused in the affidavit on which it was founded. The motion was therefore denied, with costs.